DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 1-4, 6-8 and 11-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1 and 3-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 10,951,318.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3-13 of U.S. Patent No. 10,951,318 cover and encompass the limitations of claims 1 and 3-20 of the instant application.  Moreover, because omission element(s) in the claims would make the claims in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim(s) in the U.S. Patent No. 10,951,318 to as now recited in the instant application since it is just merely an obvious variation of the claims. Furthermore, it is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). In light of the foregoing discussion, the broader claims 1 and 3-20 of the instant application are rejected as obvious double patenting over the narrower claims 1 and 3-13 of U.S. Patent No. 10,951,318. 
Regarding claims 1, 3, 5 and 8 of the instant application, claim 1 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claim 4 of the instant application, claim 4 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claim 6 of the instant application, claim 5 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claim 7 of the instant application, claim 6 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claim 9 of the instant application, claim 3 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claims 10-14 of the instant application, claims 7-11 of the U.S. Patent No. 10,951,318 covers and encompasses, respectively, all subject matter claimed.
Regarding claims 15-19 of the instant application, claim 12 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.
Regarding claim 20 of the instant application, claim 13 of the U.S. Patent No. 10,951,318 covers and encompasses all subject matter claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “digital signal processing (DSP) module configured to calibrate the AFE” recited in claim 1, last line is vague and indefinite because it is unclear of how the DSP calibrate the AFE without any reference to using what information?
The recitation of claim 9 is vague and indefinite. How one could determine the “second frequency” (“about twice of the first frequency”) when “the first frequency” is not clearly defined?
The recitation of “the output data stream” recited in claim 17, lines 1-2 lacks antecedent basis. Moreover, it is unclear of how “the output data stream” is generated so as to be modulated? The claim should have been depended from claim 16 since it appears to further limit the limitation of claim 16.
The recitation of claim 20 is vague and indefinite because it is unclear of how such limitation relates to the limitations of claim 19?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caci et al (US 2012/0081246) in view of Beukema et al (US 9,571,115) or Yamada (US 20007/0188367).
Regarding independent claim 1, Caci, as shown in figures 1, 4 and 10, teaches a communication device comprising: an analog front end (AFE) comprising: a track and hold (T/H) module for tracking and holding a first driving signal at a first frequency to 
	Regarding independent claim 15, the claim is a corresponding method claim and recite similar subject matter and therefore, similar rationale is applied as for claim 1. Furthermore, Caci further teaches a plurality of T/H module are operating at different clocks (different frequencies) (12 of fig. 1, fig. 2 and 42 of fig. 4) and both Caci and Beukema teach adjusting the plurality of ADC (Caci: [0029] and [0032] and Beukema: col. 9, lines 8-36.
Regarding independent claim 19, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Furthermore, Caci further teaches a plurality of T/H module are operating at different clocks (different frequencies) (12 of fig. 1, fig. 2 and 42 of fig. 4) and both Caci and Beukema teach adjusting the plurality of ADC (Caci: [0029] and [0032] and Beukema: col. 9, lines 8-36. Caci further teaches generating first and second driving signals (two leftmost amplifiers of fig. 10).
	Regarding dependent claim 2, Caci as modified by Beukema or Yamada further teaches wherein the DSP module is configured to generate a control signal to adjust a dynamic range of the ADC module. See Caci: [0061] and Beukema: col. 3, lines 65 to col. 4, line 31.
Regarding dependent claim 3, Caci as modified by Beukema or Yamada further teaches wherein the S/H module comprises a plurality of buffers to store the plurality of sample signals. See Caci: fig. 10, T&H circuits inherently include buffer for holding samples and Beukema: fig. 3, 132.

Regarding dependent claim 5, Caci as modified by Beukema or Yamada further teaches an amplifier for generating the first driving signal by amplifying the input data stream. See Caci: two leftmost amplifiers of fig. 10 and Beukema: fig. 1, 116.
Regarding dependent claim 7, Caci as modified by Beukema or Yamada further teaches wherein the DSP module comprises a set of parallel feed forward equalizers for performing channel equalization. See Caci: fig. 4, 45.
Regarding dependent claims 8 and 16, Caci as modified by Beukema or Yamada further teaches wherein the DSP module is configured to generate an output data stream based at least on the plurality of digitized samples. See Caci: fig. 10: 116 and118. 
Regarding dependent claim 9, Caci as modified by Beukema or Yamada fails to particularly teach wherein the input data steam is characterized by a second frequency, the second frequency is about twice of the first frequency. However, as pointed out above in the rejection under 35 U.S.C. 112(f) regarding its indefiniteness, the limitation of claim 9 provides no further patentable weight to claim 1 because “the input data stream” can be characterized by any frequency. Therefore, the limitation of claim 9 is met by Caci as modified by Beukema or Yamada.
.

Claims 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caci et al (US 2012/0081246) in view of Beukema et al (US 9,571,115) or Yamada (US 20007/0188367) and further in view of Bhoja et al (US 2008/0069198).
Regarding dependent claim 6, Caci as modified by Beukema or Yamada teaches all subject matter claimed except to further teach to configure the DSP module to correct a residual gain errors of the AFE that remains after an adjustment of reference voltages of the ADC. However, Bhoja, from the same field of endeavor, teaches controller configured to correct a residual gain errors of the ADC in order to minimize gain mismatches of the plurality of the ADCs (Bhoja: [0117]). Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caci as modified by Beukema or Yamada by employing the teachings as taught by Bhoja so as to minimize gain mismatches of the plurality of the ADCs (Bhoja: [0117]).
Regarding dependent claims 11 and 14, Caci as modified by Beukema or Yamada teaches all subject matter claimed except to further teach the DSP comprises a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caci et al (US 2012/0081246) in view of Beukema et al (US 9,571,115) or Yamada (US 20007/0188367) and further in view of Xu et al (US 2016/0126970).
Regarding dependent claim 10, Caci as modified by Beukema or Yamada teaches all subject matter claimed except to further teach a regulator coupled to a power source and regulating power supplied to the AFE, the regulator being configured to perform feed-forward injection to attenuate noises associated with the power source. However, Caci teaches “VDD Voltage Management” (fig. 10) which, by its identification, would include means of regulating (managing) the power supply (VDD). Moreover, employing a power with a regulator to attenuate noise associated with the power source is well-known in the art of digital communications (see Xu: [0035]) and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Caci as modified by Beukema or Yamada by employing the teaching of Xu so as to attenuate noise associated with the power source.
Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Hsieh et al (US 2007/0279274) is cited because it is pertinent to the method and apparatus for calibrating transceiver. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636